Citation Nr: 0434210	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-25 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for left knee 
disability on a direct basis or as secondary to service-
connected right knee disability.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine on a direct basis or as secondary 
to service-connected right knee disability.

4.  Entitlement to service connection for residuals of a 
right eye injury.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on a periods of active duty in the Army 
from July 1969 to March 1972 and from September 1981 to 
September 1985.  Service personnel records indicate that the 
veteran did serve in the Republic of Vietnam but was not in 
combat during active service.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions, dated in August 2002 and September 
2002, rendered by the No. Little Rock, Arkansas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The issue of service connection for residuals of a right eye 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
before the Board at this time have been addressed.  

2. The veteran does not have a current diagnosis of PTSD.

3. The veteran does not have a current left knee disability.

4.  X-ray findings of degenerative disc disease of the lumbar 
spine of unspecified etiology are first shown more than one 
year after the veteran's separation from service, and are not 
shown to be related to that service.  


5.  The veteran's X-ray findings of degenerative disc disease 
of the lumbar spine are not related to any service-connected 
disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2004).

2.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

3.  A left knee disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.310(a) (2004).

4.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  Degenerative disc disease of the lumbar spine is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  The claimed 
neuropsychiatric disability before the Board at this time is 
not included in the list of disorders under 38 C.F.R. 
§§ 3.307 and 3.309.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

I.  Entitlement to Service Connection for PTSD

The veteran contends that he has current disability from PTSD 
as a result of events incurred during his active military 
service.  The Board concludes that he is not entitled to 
service connection for PTSD.  The record does not contain a 
current, clear medical diagnosis of PTSD.

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical diagnosis 
of PTSD, which is presumed to include both the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004).  There must also be a link, established by 
medical evidence, between the veteran's current symptoms and 
an in-service stressor as well as credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2004).  Under 38 C.F.R. § 4.125(a), a 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of Diagnostic and Statistical Manual for 
Mental Disorders.  See 38 C.F.R. § 4.125 (2004).


The Board notes that that veteran's claim was filed in 
February 2002 and that 38 C.F.R. 3.304(f) was amended 
effective March 7, 2002.  See 38 C.F.R. § 3.304(f)(3) (2004).  
These amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in-
service personal assault and do not materially affect the 
case now under consideration by the Board.  The veteran was 
provided the text of 38 C.F.R. 3.304(f), as amended, in the 
statement of the case issued in July 2003.

Service medical records show no complaints, treatment, or 
diagnosis of PTSD.

Private treatment records dated from June to August 2002 show 
that the veteran was treated for depression and anxiety and 
complained of symptoms including insomnia, mood swings, 
irritability, nightmares, intrusive thoughts, flashbacks, 
isolation, and anger.

VA mental health clinic records in February and August 2003 
indicate that the veteran was treated for a depressive 
disorder, not otherwise specified (NOS) with anxiety with 
symptoms including insomnia, depressed mood, crying spells, 
low energy, anxiety, nightmares, and irritability.    

The Board acknowledges that the veteran maintains that he 
suffers from PTSD.  In September 2002, he veteran submitted 
his answers to the VA PTSD Questionnaire and noted multiple 
stressful situations he experienced in Vietnam.   Statements 
submitted by the veteran qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent to have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2004).  As noted above, statements from the veteran can be 
used only to provide a factual basis upon which a 
determination could be made that a particular injury occurred 
in service, not to provide a diagnosis or a medical opinion 
linking that in-service disease or injury to a current 
disability.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).

The record, however, does not show that the veteran has the 
medical expertise that would render competent his statements 
as to the relationship between his military service and any 
current disability.  These opinions alone cannot meet the 
burden imposed by 38 C.F.R. § 3.303 with respect to the 
relationship between events incurred during service and the 
claimed PTSD disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 38 
C.F.R. § 3.159(a)(1) (2004).  Competent medical evidence is 
considered more probative than competent lay evidence.  
Therefore, the Board finds that the medical evidence of 
record, which does not indicate that the veteran currently 
suffers from PTSD, is more probative than the veteran's own 
lay statements.  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for PTSD.  The competent medical evidence of 
record does not show that the veteran suffers from PTSD.  
Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303 (2003); Cuevas, 3 Vet. App. at 548; Rabideau, 2 Vet. 
App. at 143.  In the absence of proof of a current disease or 
injury, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (2004).  As noted 
above, none of the medical evidence of record shows that the 
veteran was diagnosed with PTSD.  Private and VA treatment 
records indicate that the veteran's only diagnosis is a 
depressive disorder with anxiety. 

As the preponderance of the evidence establishes that the 
veteran does not have any current diagnosis of PTSD, the 
veteran's claim of service connection for PTSD must be 
denied.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the veteran's claim for service 
connection for PTSD is denied.


II.  Entitlement to Service Connection for Left Knee 
Disability 

After a review of the evidence, the Board finds that the 
record does not support the veteran's contentions, and that 
his claim of entitlement to service connection for a lumbar 
disability on a direct and secondary basis must fail.

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2004).  The United States Court of 
Appeals for Veterans Claims (Court) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  To establish a claim for secondary 
service connection, a veteran must demonstrate that a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  See 
Black v. Brown, 10 Vet. App. 279 (1997).  

The veteran is currently rated as noncompensable (zero 
percent) for residuals of a right knee injury under 
Diagnostic Codes 5299-5257.  

Service medical records from the veteran's second period of 
active service show that the veteran's lower extremities were 
marked as normal on the May 1981 enlistment examination 
report.  From May to August 1982, service treatment records 
indicate that he complained of swelling and stiffness in his 
left knee after long periods of running and walking.  In a 
May 1982 treatment note, it was noted that the veteran had 
strained ligaments in his left knee and had no edema or 
discoloration, and negative drawers and McMurray's tests.  In 
a July 1982 treatment note, the examiner reported that the 
veteran had left quad atrophy and listed an assessment of 
chondromalacia.  The examiner stated the veteran had full 
range of motion and no effusion, edema, or crepitus.  An 
August 1982 treatment note reports that the veteran had pain 
and tenderness on the medial joint line of his left knee with 
radiologic evidence of a medial collateral ligament strain.  
However, his lower extremities were marked as normal on the 
July 1985 separation examination report.     

In the July 2002 VA examination report, the veteran 
complained that his left knee was bothering him due to his 
right knee disability but noted that he had not sought prior 
medical attention for this problem although it had been 
bothering him for the last few years.  He further detailed 
that his left knee was bothered by prolonged periods of 
weightbearing but was "doing fine at the present time".  
His left knee range of motion test results were listed as 
flexion - 145 degrees and extension - 0 degrees.  The 
examiner detailed that the veteran's left knee exhibited 
slight patellofemoral grinding but otherwise the left knee 
examination was negative.  A July 2002 X-ray report listed an 
impression of small patellar osteophyte, otherwise negative.  
The examiner listed an impression of recurrent left knee pain 
by history.  The examiner also stated that the veteran's 
examination was otherwise unremarkable and opined, "I think 
that the claim that there is a back and left knee condition 
which is secondary to his right knee is speculative in nature 
and thus does not rise to the level of reasonable medical 
certainty or even as likely as not."   

In September 2002, the same VA examiner conducted an 
additional review of the veteran's claims file and elaborated 
on the rationale for his opinion that the veteran does not 
have a current left knee disability that is related to his 
military service or secondary to his right knee disability.  
The examiner noted that the veteran had left knee findings 
during service and restated the objective medical findings in 
his July 2002 examination report.  The examiner opined that 
based on the veteran's history and medical information in his 
records, it "would be speculative to say that any of his 
present complaints are related to the findings while in 
service".  To provide a further rationale for his opinion, 
the examiner stated that the veteran suffered from a medial 
collateral ligament strain in service in 1982 but in the July 
2002 examination he specifically noted that his left knee was 
"doing fine".  Finally, the examiner reiterated his prior 
opinion that it was not even as likely as not that the 
veteran's left knee condition was secondary to his service-
connected right knee disability.    

In considering the veteran's service connection claim, the 
Board acknowledges his complaints that he suffers from a left 
knee disability secondary to his service-connected right knee 
disability.  His opinion alone, however, cannot meet the 
burden imposed by 38 C.F.R. §§ 3.303 and 3.310 with respect 
to the relationship between events incurred during service, 
his service-connected right knee disability, and his current 
complaints of a left knee disability.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Rather, his statements qualify as lay 
evidence, which is considered competent if it is provided by 
a person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2004).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2004).  

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  In addition, service connection is not warranted 
for pain alone.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  Even assuming that the veteran does have a 
current, chronic left knee disability, a VA examiner has 
opined in multiple reports that it would not be related to 
left knee findings during service or secondary to the 
veteran's service-connected right knee disability.  

As the preponderance of the evidence establishes that the 
veteran does not have a current, chronic left knee 
disability, the veteran's claim of entitlement to service 
connection for a left knee disability must be denied.  Since 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Entitlement to Service Connection for Lumbar 
Degenerative Disc Disease 

The veteran contends that he currently suffers from a lumbar 
disability due to active service or alternatively, as 
secondary to his service-connected right knee disability.  
After a review of the evidence, the Board finds that his 
contentions are not supported by the record, and that his 
claim of entitlement to service connection for a lumbar 
disability on a direct and secondary basis must fail.

The veteran's service medical records as well as VA 
outpatient treatment records are void of any complaint, 
treatment, or diagnosis of a lumbar disability.  

In the July 2002 VA examination report, the veteran 
complained that his back had bothered him during the last few 
years due to his right knee disability but noted that he had 
not sought prior medical attention for this problem.  The 
veteran further detailed that his back was "doing fine at 
the present time, although he is bothered by activity such as 
bending and lifting".  The examiner stated that no radicular 
complaints were noted.  The veteran's lumbar range of motion 
test results were listed as flexion - 80 degrees, extension - 
30 degrees, right lateral bending - 30 degrees, and left 
lateral bending - 30 degrees, with no pain on motion.  A July 
2002 X-ray report listed an impression of degenerative disc 
space disease at L4-5 and L5-S1.  The examiner listed an 
impression of recurrent low back pain by history, and noted 
the x-ray findings of degenerative disc space narrowing.  In 
addition, the examiner stated that the veteran's examination 
was otherwise unremarkable.  The examiner opined, "I think 
that the claim that there is a back and left knee condition 
which is secondary to his right knee is speculative in nature 
and thus does not rise to the level of reasonable medical 
certainty or even as likely as not."     

In considering the veteran's service connection claim, the 
Board acknowledges the veteran's complaints that he suffers 
from a lumbar disability secondary to his service-connected 
right knee disability.  As noted above, his opinions alone 
cannot meet the burden imposed by 38 C.F.R. §§ 3.303 and 
3.310 with respect to the relationship between events 
incurred during service, his service-connected right knee 
disability, and his current complaints of a lumbar 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Rather, as noted above, the statements given by the veteran 
as lay evidence.  Lay evidence is considered competent if it 
is provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2004).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).  

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  In addition, service connection is not warranted 
for pain alone.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).

In this case, although there is recent x-ray evidence of 
degenerative disc space narrowing at L4-5 and L5-S1, the 
examination was essentially unremarkable and the examiner did 
not diagnose disc disease.  Even if the veteran does have 
degenerative disc disease, however, the preponderance of the 
evidence establishes that the veteran does not have a 
current, chronic lumbar disability, as physical findings are 
unremarkable.  Therefore, the veteran's claim of entitlement 
to service connection for degenerative disc disease of the 
lumbar spine must be denied.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

IV. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that that the RO sent the veteran letters in 
March 2002, August 2002, and November 2003 as well as issued 
statements of the case (SOC) dated in February 2003 and July 
2003.  In addition, the RO issued a supplemental statement of 
the case (SSOC) in April 2004.   

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claims for 
entitlement to service connection for back and left knee 
disabilities on a direct basis or as secondary to service-
connected right knee disability, and for PTSD.  With regard 
to requirement (1), above, the Board notes that the RO sent 
the veteran a VCAA notice letter in August 2002 informing him 
of what was needed to establish entitlement to service 
connection for PTSD.  In addition, the RO sent the veteran a 
VCAA notice letter in March 2002 informing him of what was 
needed to establish service connection for his back and knee 
claims.  With regard to requirements (2) and (3), the Board 
notes that the RO's letters also notified him of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the March 2002, 
August 2002, and November 2003 letters explained that VA 
would obtain relevant records from any Federal agency (to 
include the military, VA, and the Social Security 
Administration), and that it would also make reasonable 
efforts to help him obtain other evidence (such as records 
from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the March 2002 
and August 2002 letters, the veteran was also informed that 
VA would assist him by providing a medical examination or 
getting a medical opinion if it was necessary to make a 
decision on his claims.  In the November 2003 letter, the RO 
also informed the veteran that he could submit medical 
evidence from hospitals, clinics, and private physicians of 
treatment since military service as evidence to aid VA in 
making a decision on his claims.  Finally, with respect to 
requirement (4), the Board notes that it does not appear from 
the record that the veteran has explicitly been asked to 
provide "any evidence in [his] possession that pertains to" 
his service connection claims.  However, as a practical 
matter, the veteran has been amply notified of the need to 
provide such evidence.  In addition, the RO issued him SOCs 
in February and July 2003 that contained the complete text of 
38 C.F.R. § 3.159(b)(1).  Given this correspondence, it seems 
untenable that the veteran would have refrained from 
submitting any other relevant evidence he might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letters to the veteran dated in March 2002 and August 
2002.  However, at bottom, what the VCAA seeks to achieve is 
to give the veteran notice of the elements outlined above.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the March 2002 letter from the RO was 
sent to the veteran prior to the RO's August and September 
2002 rating decisions that are the basis of the veteran's 
appeal.  As discussed above, the content of the notice 
provided to the veteran in the March 2002 and August 2002 
letters by the RO fully complied with the requirements of 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, in this case, after notice was provided, the 
veteran's claims for entitlement to service connection were 
readjudicated in a supplemental statement of the case issued 
in April 2004.      

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the March 2002, August 2002, and 
November 2003 letters as well as the February and July 2003 
SOCs and April 2004 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the February 2003 SOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the March 2002, August 2002, and November 2003 
letters as well as the February and July 2003 SOCs and April 
2004 SSOC issued by the RO.  The Board concludes that any 
defect in the notice requirements of the VCAA that may exist 
in this instance would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran letters in March 
2002, August 2002, and November 2003 as well as a 
supplemental statement of the case (SSOC) dated in April 
2004, which informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection for PTSD and 
entitlement to service connection for back and left knee 
disabilities each on a direct basis or as secondary to 
service-connected right knee disability.  VA has obtained VA 
as well as private treatment records identified by the 
veteran and provided him multiple VA examinations.  

In his November 2004 statement, the veteran's representative 
contended that a VA psychiatric examination must be performed 
before the Board issued a decision on the merits of the 
veteran's claim for entitlement to service connection for 
PTSD.  Under 38 C.F.R. § 3.159(c)(4) (2004), VA will provide 
an examination or opinion if the information and evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim but:  1) contains competent lay 
or medical evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury, or disease in service; and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, VA does not have to provide an 
examination when the evidence contained in the veteran's file 
shows current diagnosis of other psychiatric disorders and 
does not show that he has a current diagnosis of the claimed 
disability of PTSD.  

The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for left knee disability on 
a direct basis or as secondary to service-connected right 
knee disability is denied.

Entitlement to service connection for lumbar degenerative 
disc disease on a direct basis or as secondary to service-
connected right knee disability is denied.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

VA has a duty to secure a medical examination or opinion if 
one is necessary to decide a claim for benefits.  See 38 
U.S.C.A. § 5103(A)(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The July 2002 VA eye examination report does not 
indicate that the examiner reviewed the veteran's claims file 
before conducting the examination.  While the examiner did 
refer to one medical finding during service in April 1970, it 
is noted that he received the service record from the veteran 
and not by consulting the claims file.  Examinations for 
compensation and pension purposes conducted without 
contemporaneous review of the veteran's claims files are 
deficient for rating purposes.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  In addition, there are other 
medical findings concerning the veteran's right eye during 
his second period of service.  In a March 1982 service 
medical record, the examiner detailed that he had removed a 
foreign body from the veteran's right eye.  An additional 
treatment note from the following day in March 1982 stated 
that the veteran's eye was still red and that he had a scar 
developing as well as some serous secretion.      

The appellant is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  See 
38 C.F.R. §§ 3.158 and 3.655 (2004).

In view of the foregoing, this case is REMANDED for the 
following:


1.  The RO should schedule the veteran 
for a VA examination to determine whether 
he suffers from any residuals of a right 
eye injury during active military 
service.  For each diagnosis made, the 
examiner should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the diagnosed disability was incurred in 
or aggravated by service.  The claims 
folder and a copy of the REMAND should be 
made available to the examiner for 
review.  If the examiner is unable to 
give the requested opinion(s), the reason 
for the inability to give the opinion(s) 
should be stated.

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
residuals of a right eye injury.  If the 
claim remains denied, the RO should issue 
a SSOC to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since April 2004.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



